Citation Nr: 0830208	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant's spouse served in the Armed Forces of the 
United States (USAFFE) from September 1, 1941 to May 31, 
1945.  He was a prisoner of war from April 10, 1942 to 
October 18, 1942, and a recognized guerilla from August 15, 
1944 to February 16, 1945.  From May 21, 1943, to August 14, 
1944, he served in the Japanese sponsored and controlled 
Bureau of Constabulary.  The appellant's spouse died in July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In a 
January 2003 rating decision, the RO denied entitlement to 
accrued benefits.  In a January 2006 rating decision, the RO 
denied the appellant's application to reopen the claim for 
service connection for the cause of death.  

The appellant perfected a substantive appeal for the claim 
for entitlement to accrued benefits and, therefore, this 
issue is before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have any claims pending at the time of his death.

2.  In August 2004, the Board denied service connection for 
cause of the veteran's death.  

3.  Evidence received since the August 2004 Board decision 
denying service connection for cause of the veteran's death 
is cumulative and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).

2.  The August 2004 Board decision denying entitlement to 
service connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

3.  New and material evidence has not been received since the 
Board's August 2004 decision denying entitlement to service 
connection for cause of the veteran's death.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows that the veteran died in July 1977, and 
that the appellant's accrued benefits claim was received in 
April 2002.  There is no evidence indicating that she 
submitted a claim within one year of the veteran's death, nor 
does she assert that any such claim was filed.  Furthermore, 
the veteran did not have a pending claim with VA when he 
died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cause of Death

In August 2004, the Board denied service connection for cause 
of the veteran's death.  In making its decision, the Board 
noted that the veteran died of congestive heart failure due 
to advanced Koch's pulmonary disease.  The Board found that 
the veteran's diagnosed pulmonary tuberculosis (PTB) was not 
confirmed by x-ray findings until after the three-year 
presumptive period.  In addition, the Board also found that 
though there was some evidence that the veteran was treated 
for beriberi while a POW, there was no medical evidence that 
the veteran developed beriberi heart disease, including 
ischemic heart disease with localized edema, during 
captivity.  The Board concluded that the fact that the 
veteran died 32 years after military service did not support 
the appellant's contention that his experience during POW 
detention caused his death.  That decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.302, 20.1103.  


To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final Board decision 
is presumed credible for the purposes of reopening the 
appellant's claim, unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the Board's August 2004 decision, the record 
did not establish that the cause of death listed on the 
veteran's death certificate was related to service.  Since 
the prior final decision, evidence has been added to the 
claims file.  The additional evidence is not new and 
material.  It does not include any competent evidence that 
cures the prior evidentiary defect or provides any other 
basis for reopening the claim.

At the time of the August 2004 decision, the record contained 
service medical records from the U.S. Army; Philippine Army 
service records; post-service treatment records and physician 
statements from Western Leyte Hospital reporting treatment 
for PTB and Koch's pulmonary disease; the veteran's death 
certificate, which indicated that the veteran died from 
congestive heart failure and Koch's pulmonary far advanced; 
an August 1950 affidavit from the veteran stating that in 
December 1944 an x-ray examination from Dulag Hospital 
revealed a "symptom of T.B."; and statements from the 
appellant contending that the veteran death was related to 
service, including due to the effects of POW mistreatment.

The service medical records provided by the US Army states 
that in June 1942, the appellant's spouse was treated as a 
POW for malaria, dysentery, beriberi, and broken ribs.  A 
November 1944 abbreviated clinical record generated by the US 
Army noted treatment of the appellant's spouse for malarial 
fever.  In December 1944, the veteran was diagnosed as having 
dysentery.  A February 1945 physical assessment noted that 
the veteran had chronic PTB.  Private medical records from 
Western Leyte Hospital certified that in November 1949 that 
the veteran suffered from PTB and was admitted in July 1977 
for Koch's pulmonary, far advanced.  Subsequent letters from 
Western Leyte Hospital stated that records were no longer 
available due to flooding.

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for the 
cause of the veteran's death.  Evidence received since the 
August 2004 decision includes copies of Philippine Army 
service records, a certificate from Western Leyte Hospital 
dated October 1955, an affidavit from the veteran dated 
December 1955 and the veteran's death certificate.  Also of 
record are contentions from the appellant and a certificate 
from Western Leyte Hospital dated June 2007 stating that the 
veteran's records were destroyed by past typhoons and, based 
on records presented by the appellant, he was confined to the 
hospital in July 1977 with a final diagnosis of congestive 
heart failure second to Koch's pulmonary, far advanced.  The 
only evidence of record submitted that was not of record 
prior to the August 2004 decision are the June 2007 
certificate from Western Leyte Hospital and the appellant's 
contentions submitted subsequent to the decision.  The 
remaining evidence is duplicative of the evidence of record 
that existed prior to the August 2004 decision.

The newly submitted June 2007 certificate from Western Leyte 
Hospital and the appellant's contentions were not of record 
prior to the August 2004 decision.  The certificate and 
contentions, however, are not new as the information provided 
is essentially a repetition of the evidence that was before 
the Board in 2004, and are basically cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the appellant's lay statements 
concerning the onset of any of the veteran's conditions are 
beyond her competence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Duran, 7 Vet. App. at 220.

Accordingly, the Board finds that the evidence received 
subsequent to the August 2004 Board decision is not new and 
material and does not serve to reopen the appellant's claim 
for service connection for cause of the veteran's death.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

Notice and Assistance

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the appellant for the issue of entitlement to accrued 
benefits.  Those duties are not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2006.  An additional letter was sent in 
May 2008.  The June 2006 notice letter included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  The Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

A medical opinion is not required in this case because the 
appellant has not submitted new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to accrued benefits is denied.

The claim for service connection for cause of the veteran's 
death is not reopened, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


